Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (3/27/2018), is being examined under the first inventor to file provisions of the AIA . Claims (1-20) were examined in a Non-Final on 2/13/2020. Claims 1-12, 14-16 and 19-20 were examined in a Final on 07/22/2020.  There was an RCE dated 10/14/2020 which included claims set dated 9/22/2020. The claims set included claims 1-9, 15-16 and 19-20. A notice of allowance with an EXAMINER'S AMENDMENT was mailed on 02/03/2021. The EXAMINER'S AMENDMENT amended claim 15 and cancelled claims 16 and 20. Claims 1-9, 15 and 19 were allowed. 
A second Notice of allowance in response to a second RCE with an IDS dated 2/24/2021 was mailed on 5/12/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered. The submission includes an IDS dated 6/2/2021. The IDS has been considered.

EXAMINER'S AMENDMENT
Claim 1 is amended as below:
	    A plasma processing apparatus comprising:
                a processing chamber having a processing chamber interior;
                a plasma source configured to induce a plasma in the processing chamber interior;
                a pedestal configured to support a substrate in the processing chamber interior during processing of the substrate;
                a focus ring configured to be disposed around a periphery of the substrate when the substrate is supported on the pedestal;
                wherein the focus ring has a plurality of spaced apart slots extending to a peripheral edge of the focus ring, each slot configured to engage with a corresponding protrusion of a plurality of protrusions located on the pedestal, and
	wherein a portion of the pedestal having the plurality protrusions comprises a quartz material with a thermal expansion coefficient that is less than a thermal expansion coefficient associated with the focus ring.

Claims 1-9, 15 and 19 continue to be allowed. 

Reasons for Allowance
Prior art references closest to claim 1, Yudovsky (US 6521292), Kenworthy et al (US 8469368 and Kim from IDS) do not disclose spaced apart slots extending to a peripheral edge of the focus ring in the context of other limitations of claim 1.
Claim 15 continuous to be allowable after the Examiners amendment (dated 2/3/2021) since the disposition of inner insulator ring with respect to rings in the neighborhood by extended registration surface to leave gap is not disclosed by the closest prior art  of Shintaku et al (US 20150107773). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716